Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a friction welding method, classified in B23K20/12.
II. Claims 6-12, drawn to a friction welding apparatus, classified in B23K37/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand such as an apparatus that has one chuck for rotating one workpiece and one clamp for holding the other workpiece stationary.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They require separate search based on different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
If invention I is selected, please pick one of the following:


Specie B: after the end surfaces of the workpieces are brought into contact with each other, in the main friction process, the compressive load and the relative rotational speed of the workpieces are made higher than those at the time of contact between the end surfaces of the workpieces to make the heat due to friction higher than the heat due to friction at the time of contact between the end surfaces of the workpieces

If invention II is selected, please pick one from the following:

Specie 2A: the storage unit is set to store, as the compressive load at the time of contact between the end surfaces of the workpieces, a compressive load which is closer to the lower threshold of the bend-producing compressive load domain than it is to an upper limit of a non-plastically-deforming compressive load domain within which the heat due to friction capable of causing plastic deformation at the workpiece end surfaces is not generated, and wherein the controller is set to control the movement drive source when the end surfaces of the workpieces held by the chuck parts of the pair of holding devices are brought into contact with each other, so that the compressive load acting between the 
Specie 2B: wherein the storage unit is set to store a compressive load larger than the compressive load at the time of contact between the end surfaces of the workpieces as a compressive load acting between the end surfaces of the workpieces which press against each other after the end surfaces of the workpieces are brought into contact with each other and to store a relative 27Practitioner Docket No. 180714 rotational speed higher than the relative rotational speed at the time of contact between the end surfaces of the workpieces as a relative rotational speed after the end surfaces of the workpieces are brought into contact with each other, and wherein the controller is set to control the movement drive source and the rotary drive source so that after the end surfaces of the workpieces are brought into contact with each other, the compressive load acting between the end surfaces of the workpieces which press against each other is made larger than the compressive load at the time of contact between the end surfaces of the workpieces and that the relative rotational speed of the workpieces is made higher than the relative rotational speed at the time of contact between the end surfaces of the workpieces
Specie 2C: the storage unit is set to store a compressive load larger than the compressive load at the time of contact between the end surfaces of the workpieces as a compressive load of the end surfaces of the workpieces pressing each other after the end surfaces of the workpieces are 28Practitioner Docket No. 180714 brought into contact with each other and to store as a rotational speed of the rotary drive 

 The species are independent or distinct because they are different process steps and structural limitations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 5-6, 9-11 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/           Primary Examiner, Art Unit 1735